SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras completes drilling and test of fourth well in Iara, at Santos Basin pre-salt Rio de Janeiro, July 24 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces it has completed the drilling and formation test of the fourth exploratory well at Iara area, block BM-S-11, in the Santos Basin pre-salt. The results of this well 3-RJS-706 (3-BRSA-1132-RJS) have strengthened the potential of recoverable light oil from Iara and have confirmed the discovery of good quality oil (28º API) announced on March 5 th . The carbonate reservoirs, which start at a depth of 5,260 meters, have shown excellent porosity and permeability with better characteristics than those found in the discovery well (1-RJS-656, Iara). Results have confirmed excellent productivity of the reservoirs. The well is 226 km off the coast of Rio de Janeiro, 6 km west of the discovery well, at a water depth of 2,197 meters. The consortium will proceed with the activities outlined in the evaluation plan approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). Well 3-RJS-715D (3-BRSA-1181D-RJS) is currently being drilled in the center of the evaluation plan area of Iara. Petrobras is the operator of the consortium (65%) in partnership with BG E&P Brasil (25%) and Petrogal Brasil (10%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 24, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
